

116 HR 6293 IH: Interagency Council on Homelessness Coronavirus Guidance Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6293IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Mr. Zeldin introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require issuance of guidance by the United States Interagency Council on Homelessness regarding protecting the homeless from the Coronavirus Disease 2019 (COVID-19), and for other purposes.1.Short titleThis Act may be cited as the Interagency Council on Homelessness Coronavirus Guidance Act of 2020.2.Guidance from United States Interagency Council on Homelessness(a)In generalEach member of the United States Interagency Council on Homelessness pursuant to paragraphs (1) through (11) of section 202(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11312(a)) shall, not later than the expiration of the 30-day period beginning on the date of the enactment of this Act, issue public guidance to stakeholders and other affected parties on best practices for preparing for, preventing, containing, and responding to the Coronavirus Disease 2019 (COVID-19), including specifically for vulnerable homeless populations.(b)Definition of homelessnessGuidance issued pursuant to subsection (a) by a member of the United States Interagency Council on Homelessness shall be based on the definition of homelessness used by the agency or office represented by such member.